Citation Nr: 1431516	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-42 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Baltimore, Maryland.

In July 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided at the Board's main office in Washington, DC.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in October 2011 and August 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's claims file is composed of Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  The records in all virtual files have been considered by the Board in adjudicating this matter.


FINDINGS OF FACT

1.  A left ankle disorder did not have its clinical onset during service, arthritis of the left ankle was not diagnosed within the first post-service year, and a left ankle disorder is not otherwise related to service

2.  Service connection for a right ankle disorder was initially denied by 
the RO in June 2003; the Veteran did not submit a timely notice of disagreement and new and material evidence was not received during the relevant appeal period.

3.  Evidence received since the June 2003 RO decision that denied service connection for a right ankle disorder does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for residuals of a left ankle injury have not been met. 38 U.S.C.A. §§ 1131 , 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2013).

2.  The unappealed June 2003 RO decision that denied service connection for a right ankle disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

3.  The additional evidence received since the June 2003 rating decision that denied service connection for a right ankle disorder is not new and material, and the claim is not reopened. 38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in November 2007, April 2008, October 2008, January 2009, March 2009, February 2011, March 2011, October 2011, June 2012, July 2012, August 2013, and September 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The correspondence also provided the Veteran with notice of what evidence and information was necessary to reopen his previously denied claim for service connection for a right ankle disorder and to establish entitlement to the underlying claim for the benefit sought on appeal.  See Kent v. Nicholson, 20 Vet App 1 (2006).  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in August 2013 in order to obtain outstanding private medical records.  Thereafter, the Veteran was notified to submit additional from Mercy Health Services.  In October 2013, the Veteran submitted copies of treatment records from Mercy Health Services dated September 2007 to November 2007.  The Veteran's representative also indicated that the Veteran did not have additional treatment records from the Department of Transportation.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection for Residuals of a Left Ankle Injury

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).
In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

During his July 2011 Board hearing, the Veteran indicated that prior to entry into active service, he had not had any left ankle problems, and that during service in February 1980, he sustained a left ankle injury.  He added that he had experienced symptoms associated to that injury ever since service.  He indicated that following service, he was treated for left ankle symptoms at the Johns Hopkins medical facility in 1983, but records of that treatment were not available.  He  added that his treatment included using crutches and canes.  He also reported that he had worked as a truck driver and failed Department of Transportation physical examinations due to weak ankles.  

A review of the Veteran's service treatment records reveals that he injured his left ankle in February 1980.  A fracture was ruled out by X-ray.  Treatment was provided over the course of the next several weeks.  The Veteran's separation examination showed no contemporaneous complaints or findings referable to the left ankle.

Following service, VA and private medical treatment records and statements, dated from December 1999 to June 2009 show a history of a bilateral ankle injury in service as provided by the Veteran.  A VA outpatient treatment record dated in December 1999 shows that the Veteran reported having a 20 year history of bilateral ankle trouble since active service when running on uneven surfaces.  He was said to have chronic intermittent ankle pain, right greater than left.

A VA outpatient treatment record dated in September 2002 shows that the Veteran provided a 10 to 12 year history of bilateral ankle pain since service.  He noted that his ankles would turn frequently.

Private medical records from Mercy Health Services dated in September and November 2007 show that the Veteran was treated for a left ankle injury following a work-related fall from a truck.  X-rays noted a loose body or avulsion fracture in the Veteran's left ankle.  A December 2007 VA outpatient record includes his report of chipping a bone in his left ankle and muscle strain the previous September that was treated with an air cast and a brace.

A December 2007 VA examination report reveals that the Veteran gave a history of injuring his left ankle in 1980 in service and experiencing constant pain and swelling, particularly on prolonged standing and walking.  He stated that his ankle would give way periodically, and that he was able to work as a truck driver.  Following examination, the clinical impression was ligament damage of the left ankle.  X-rays revealed some deformity of the proximal shaft of the 4th metatarsal possibly associated with an old fracture.  

A January 2008 private medical report indicates that the Veteran fell from a truck and had an avulsion fracture and persistent left ankle pain.  Results of a magnetic resonance imaging (MRI) study included "a history of prior avulsion fracture" but no bone edema was noted at the current time.  A February 2008 VA outpatient record includes a past medical history of an ankle injury.

During an Informal Conference with a Decision Review Office of the RO conducted in December 2010, the Veteran indicated that he had sustained an injury to the left ankle in service and had undergone treatment for such injury over a period of time.  He added that his medical care providers had communicated a history of fractures when evaluated.

A VA examination report dated in November 2011 shows that it was indicated that service treatment records had shown a left ankle strain while playing basketball in service in February 1980.  A possible hairline fracture had been noted, and the Veteran was treated conservatively with an ace wrap.  He was said to have been able to run again within three months.  His separation examination report was said to have shown no ankle impairment.  The examiner indicated that there had been no documentation in the records that the Veteran had sought and received evaluation and treatment for persistent pain, tenderness, swelling, and instability of the left ankle while in service or in immediate proximity from discharge from service or since then.  An imaging study in December 2006 was said not to have shown any evidence of post-traumatic degenerative joint disease.  The examiner opined that the left ankle impairment was less likely as not due to service, as it was not supported by longitudinal treatment records while on active duty, exit physical, or treatment records in near proximity from discharge from service.

After a careful review of the evidence of record, it is found that entitlement to 
service connection for residuals of a left ankle injury has not been established. Initially, while a February 1980 left ankle injury is noted in the service treatment records, there is no medical evidence of ongoing treatment in service, and the Veteran's separation examination report shows that clinical examination was within normal limits.  The Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition.  See   Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Following service, the earliest indication of treatment for a left ankle disorder is not until December 1999, more than 18 years after separation from service.  Additionally, in December 1999, the Veteran provided a 20 year history of symptoms, yet in September 2002, he provided a 10 to 12 year history of symptoms.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, there is no competent medical evidence of a nexus between a currently diagnosed left ankle disorder and the Veteran's period of active service.  There is also no competent medical evidence that the Veteran had manifested arthritis of the left ankle within one year of separation from service.

In this regard, the Board finds probative the November 2011 VA examination report that concluded that the claimed condition was less likely than not incurred in or caused by service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight. Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In essence, the only evidence on file supporting the Veteran's claim consists of his 
own statements.  The Board recognizes the Veteran's contentions that he has residuals of a left ankle injury as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 .

The Veteran is competent to claim continuous left ankle symptoms since service.  However, he has not been consistent in reporting this history.  A December 1999 VA outpatient treatment report notes a 20 year history of ankle problems (placing their onset in service).  In September 2002, he reported a 10-12 year history of ankle problems (placing its onset several years after service).  He had a work-related injury in 2007 that reportedly resulted in a left ankle chip fracture.  To the extent that the Veteran is able to observe continuity of a left ankle disorder, his opinion is outweighed by the competent medical evidence.  Simply stated, the service treatment records (containing no competent medical evidence of residuals of a left ankle injury at discharge) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with a left ankle disorder until December 1999, and no probative medical evidence linking a left ankle disorder to the Veteran's service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current a left ankle disorder that is related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation. 

Overall, the evidence is not in relative equipoise, as there is evidence of a normal left ankle at separation from service, and a near 18-year gap between the Veteran's discharge from service and a diagnosis of a left ankle disorder.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's left ankle disorder weighs against service incurrence.

Given the overall evidence, for the Board to conclude that the Veteran has a left ankle disorder that was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.

Claim to Reopen Service Connection for a Right Ankle Disorder

The Veteran initially filed a claim of entitlement to service connection for a right ankle disorder in March 2002.  A June 2003 rating decision denied the claim as his service treatment records were negative for any right ankle disorder in service, and there was no competent medical evidence linking a current right ankle disorder to service.  The Veteran did not timely submit a notice of disagreement within one year of the June 2003 decision, and no relevant evidence was received within the appeal period after the decision.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); cf. 38 C.F.R. § §§ 3.104(a), 3.156(b), 3.160(d), 20.302 (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  If new and material evidence is presented or secured with respect to a claim that has been disallowed VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

At the time of the June 2003 rating decision, the evidence of record included the Veteran's service treatment records which were negative of any complaints of or treatment for a right ankle disorder.  

The medical evidence of record also included the VA outpatient treatment record dated in December 1999 showing that the Veteran reported a 20 year history of bilateral ankle trouble since active service when running on uneven surfaces.  He was said to have chronic intermittent ankle pain, right greater than left.  The evidence also included that September 2002 VA outpatient treatment record showing that he provided a 10 to 12 year history of bilateral ankle pain since service, and that his ankles would turn frequently.

The medical evidence of record also included an October 2002 opinion from E. 
Maury, M.D., a VA physician, suggesting that the Veteran had chronic mild 
decreased strength and increased laxity of the tendons of the right ankle, most likely due to an old injury.

Following the June 2003 rating decision, the evidence of record includes additional VA and private treatment records showing current reports of right ankle complaints.  However, none of the records suggest that the Veteran had a right ankle disorder that was etiologically related to active service.

During the December 2010 Informal Conference with a Decision Review Office of the RO, the Veteran indicated that he had a right ankle condition in service and had undergone treatment for such injury over a period of time.  He added that his medical care providers had communicated a history of fractures when evaluated.

During his July 2011 Board hearing, the Veteran indicated that his current right ankle disorder was secondary to his left ankle disorder.  He indicated that he had not initially injured it in service, but that he had been told by his treating medical care providers that the right ankle disorder was due to over-use as a result of the left ankle disorder.

The Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for a right ankle disorder.

Following the June 2003 rating decision, the only additional evidence is made up primarily of additional treatment records showing post-service right ankle treatment, and the Veteran's testimony.  With regard to the additional treatment records, additional evidence that consists of records of post-service treatment that do not indicate that a condition is service-connected, is not new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993).

With regard to the assertions of the Veteran, while presumed to be true, see Justus, they do not tend to show that the Veteran's right ankle disorder was the result of his period of active service.  Moreover, as service connection has not been established for a left ankle disorder, any statements as to the asserted disorder being secondary to a service-connected disability are not sufficient to reopen the claim.  The Veteran's assertions are generally duplicative of previous statements which were previously considered by the RO and, while new, they are not material.  

The Veteran has not presented any new evidence which bears directly and substantially upon the specific matter under consideration for which service connection for a right ankle disorder may be granted.  The newly submitted evidence is merely cumulative of previously submitted evidence and is not so significant that it must be addressed in order to fairly decide the merits of the claim.  Accordingly, the previously denied claim of service connection for a right ankle disorder may not be reopened, and the claim must be denied.


ORDER

Service connection for residuals of a left ankle injury is denied.

New and material evidence not having been received, the claim of entitlement to service connection for a right ankle disorder is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


